PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/124,616
Filing Date: 17 Dec 2020
Appellant(s): General Electric Company



__________________
Jason D. Grier, Reg. No. 70,877
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 8, 2022, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Applicant argues that the Examiner’s rejection of independent claims 1, 11 and 16 is improper because the prior art fails to obviate the following features “automatically, via the processor, detecting objects of interest within the 3D CTA data, wherein automatically detecting the objects of interest within the CTA data comprises applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data”. 
Examiner respectfully disagrees. Applicant mischaracterizes the rejection of record. With respect to the prior art, independent claims 1, 11 and 16 were rejected over the combination of Li et al. (US PGPub US 2008/0287803 A1), hereby referred to as “Li”, in view of Gao et al. (US Patent 9,589,374 B1, hereby referred to as “Gao”). As previously stated in the grounds of rejection, Li teaches applying a processor to 3D CTA data to extract the objects of interest from the 3D CTA data, as exemplified in [0055]-[0056], with the use of ultrasonic markers to extract voxels from 3D or 4D image data. Li does not explicitly use a “trained convolution neural network”. Examiner relied on the teachings of Gao for the teaching of a trained convolution neural network, and the grounds of rejection to be reviewed and pertinent sections of the prior art are cited above for clarity. 

Applicant argues that Gao is completely silent with regard to utilizing a trained CNN to segment an object of interest from 3D CTA data”, and the teachings of Gao for a cascaded deep convolutional neural network does not teach “applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data” in the manner claimed.  
Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Applicant’s own disclosure describes “segmentation” in the following contexts in paragraphs [0005]:
[0005] The CTA process may include processes for segmenting structures in the image data, such as the vasculature and/or the bone structures. Such segmentation typically involves identifying which voxels of the image data are associated with a particular structure or structures of interest. Segmented structures may then be viewed outside of the context of the remainder of the image data or may be masked from the remainder of the image data to allow otherwise obstructed structure to be viewed.
Applicant concedes that Gao clearly teaches the use of both a “detection structure comprising: (1) a first stage employing a first convolutional neural network to screen all possible locations in each 2D slice of the segmented medical images by a sliding window methodology to identify one or more candidate locations; and (2) a second stage employing a second convolutional neural network to screen 3D volumes constructed from the candidate locations by selecting at least one random location within each volume with a random scale and a random viewing angle to identify one or more refined locations and classifying the refined locations” (column 7 lines 47-67). These features are further described in columns 13 and 14, portions of which are copied below for clarity of claim interpretation:
Gao: Column 13 lines 12-47, Referring to FIG. 2, a first stage starts with a step 200 taking medical images of a 3D scan after pre-processing. On the other hand, one or more off-line trained DCNN models 205 are fed into the analysis. The step 210 uses the DCNN models to process segmented regions on individual 2D transversal slices. In some embodiments, the DCNN is applied based on a sliding window methodology. In various further embodiments, the sliding window comprises a window of less than 10 pixels by less than 10 pixels, less than 20 pixels by less than 20 pixels, less than 30 pixels by less than 30 pixels, less than 50 pixels by less than 50 pixels, less than 100 pixels by less than 100 pixels, or less than 200 pixels by less than 200 pixels, including increments therein. In this particular embodiment, the DCNN has three convolutional layers and two fully connected layers. Further in this embodiment, step 220 resizes the network output of each slice into the original image size. In still further embodiments, step 230 applies a threshold to generate a binary mask to identify candidate locations of diagnostic features. In some cases, the candidate locations comprise less than 10% of the locations in the 2D slices of the segmented medical images. In some embodiments, the threshold in step 230 is selected based on a receiver operating characteristic (ROC) analysis of the first stage DCNN…. Finally, the binary mask is propagated to a second stage detection.
Furthermore, even applicant concedes in the last paragraph on page 6 of the “Appeal Brief” that “Gao is applied to an output of the first stage of the DCNN”. So the Examiner considers “identifying which voxels of the image data are associated with a particular structure or structures of interest” followed by a “masking” operation to be Applicants' “segmentation”, within the broad meaning of the term. This definition is clearly defined within the scope of the disclosure, and no additional features regarding the manner of segmentation is further relied on within the claimed features. The Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977, and the rejection of record over the prior art is maintained below. 

Applicant further argues that Gao’s teachings are directed towards applying the DCNN to already segmented region.
Applicant’s arguments are not persuasive for three reasons. 
First, applicant’s amendments recite the following features: 
automatically, via the processor, detecting objects of interest within the 3D CTA data, wherein automatically detecting the objects of interest within the CTA data comprises applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data;
The detection, the application or the segmentation do not actually recite a specified order; the claims do not in fact have any transitional phrases that would be subject to a sequence, order or a relationship of time. In fact, the claims as recited are open to interpretation, because objects of interest are detected by applying a trained convolutional neural network to the 3D CTA data to segment objects of interest from the 3D CTA data. These phrases are not in sequence, and the claim language can be interpreted in a manner where the second limitation of “applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data” is a more in-depth explanation of the manner in which the objects of interest are detected. The claimed features are in fact broad in scope and open to interpretation, thereby lending themselves to be obviated by the teachings of Gao as previously presented, and detailed above.
Second, applicant argues that Gao uses the trained DCNN on segmented data, but the claimed features do not preclude the use of segmented data, or argue against the application of a Deep Convolution Neural Network (DCNN). The claims only require that 3D CTA data be applied and do not preclude the possibility of pre-processing on the data. There is no recitation of “raw”, “unprocessed”, or any other term that would preclude a pre-processing operation for filtering, noise reduction, or foreground segmentation, or any other pre-processing operations. 
Third, assuming arguendo that Gao does teach that the first stage DCNN is applied to segmented images for initial screening and then under a second stage DCNN for refined detection, Applicant does not clearly argue or explain why these different stages are being differentiated with respect to the claimed term “trained convolutional neural network”, or why the teachings of Gao do not obviate “applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data”. The applicant does not claim the limitations in a manner which would distinguish the inventive concept from Gao’s teachings of a two-stage DCNN, nor is there any limitation in the claim that precludes the use of a first or a second stage, or limits the segmentation process to a certain stage of the trained convolutional neural network. Applicants’ arguments with respect to the teachings of Gao in relation to these claimed limitations are non-responsive, and do not clearly articulate the distinctive nature of the claimed limitations from the rejection of record. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        
Conferees:

/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662

                                                                                                                                                                                                        /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.